Title: To Alexander Hamilton from John Wilkins, Jr., 25 April 1800
From: Wilkins, John, Jr.
To: Hamilton, Alexander


          
            Sir
            Pittsburgh 25th. april 1800.
          
          I have been honoured with your letters of the 10th., 14th. & 16th. instant—
          The transport requisite for the reinforcement for the western army shall be in readiness in due time—
          I have with great cheerfullness sactioned the appointment of Lt. Potter as Assistant Quarter Master General—
          I have the honour, to be, Sir with great respect your obt St
          
            Jno. Wilkins Jr
          
          Major Genl. Hamilton
        